DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 as they pertain to the art of Awad and Paniagua have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.  
	Examiner notes that Applicant’s remarks concerning the teachings of Paniagua (Dominguez) failing to detail “the outer shell spaced apart from the core”1 are not particularly persuasive.  The claim language is “an inner surface of the outer shell spaced apart from the core”, and does not specify where, or how much of the surface is to be spaced apart.  Paniagua Figure 3 clearly shows the inner surface of outer shell (306) being spaced apart from core (308) at least at location where the z-axis runs.  There exists a space from D1 to the inner surface at “t” (see below).


    PNG
    media_image1.png
    496
    491
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 27 are rejected under 35 U.S.C. 102(a1),(a2) as being anticipated by Paniagua Dominguez et al. (US 2019/0257986 - Paniagua; of record).
	As to claim 1, Paniagua teaches an optical system comprising a substrate having a first surface (Paniagua Fig. 2 - 202; Fig. 3 - 202), a plurality of optical structures across at least a portion of the first surface of the substrate (Paniagua Fig. 2 - 204; Fig. 3 - 304), respective ones of the optical structures including
	a core having a first longitudinal axis extending transverse to the first surface of the substrate (Paniagua Fig. 3 - 308, z-axis), 
	an outer shell at least partially around the core (Paniagua Fig. 3 - 306), an inner surface of the outer shell spaced apart from the core (Paniagua Fig. 3 - 306, z-axis, D2, d), the outer shell having a second longitudinal axis extending transverse to the first substrate (Paniagua Fig. 3 - 306, z-axis), different ones of the outer shells spaced apart from one another (Paniagua Fig. 2 - 204).

    PNG
    media_image1.png
    496
    491
    media_image1.png
    Greyscale



	As to claim 3, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Paniagua further teaches the core includes a material having a refractive index greater than 2.0 (Paniagua para. [0122]).
	As to claim 4, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Paniagua further teaches the outer shell includes a material having a refractive index greater than 2.0 (Paniagua para. [0122]).
	As to claim 5, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Paniagua further teaches the core and the outer shell include a material having a refractive index greater than 2.0 (Paniagua para. [0122]).
	As to claim 6, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Paniagua further teaches the core and the outer shell include one of titanium dioxide or zirconium dioxide (Paniagua para. [0122]).
	As to claim 7, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Paniagua further teaches the substrate includes silicon dioxide (Paniagua para. [0122]).
	As to claim 27, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Paniagua further teaches a gap between an external surface of the core and an inner surface of the outer shell is less than 30nm (Paniagua Fig. 3; Fig. 8; para. [0123] - gap between outer surface of (308) and inner surface of (306) extends from 145nm at its largest to 0nm where core and shell intersect which is both a point in the claimed range (0nm) and an overlapping range (0-145nm) of sufficient specificity (MPEP 2131.03) with < 30nm).

    PNG
    media_image2.png
    234
    326
    media_image2.png
    Greyscale

		
Claims 1-5, 8, 10, 26-29, 31-37 are rejected under 35 U.S.C. 102(a1) as being anticipated by Casse (US 2015/0228827).
	As to claim 1, Casse teaches an optical system (Casse Fig. 1, Fig. 2), comprising a substrate having a first surface (Casse Fig. 1 - 111-1), a plurality of optical structures across at least a portion of the first substrate (Casse Fig. 2 - 120A-11, 120A-12…120A-23), respective ones of the optical structures including
	a core having a first longitudinal axis extending transverse to the first surface of the substrate (Casse Fig. 1 - 121-1), 
	an outer shell at least partially around the core (Casse Fig. 1 - 121-2, 121-3), an inner surface of the of the outer shell spaced apart from the core (Casse Fig. 1 - 121-1, 121-2, 121-3), the outer shell having a second longitudinal axis extending transverse to the first surface of the substrate (Casse Fig. 1 - 121-2, 121-3), different ones of the outer shells spaced apart from one another (Casse Fig. 2 - 120A-11, …120A-23).
	As to claim 2, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches the core includes a solid cylindrical structure (Casse Fig. 1 - 121-1), and the outer shell includes a hollow cylindrical structure concentrically about the solid cylindrical structure (Casse Fig. 1 - 121-2, 121-3).
	As to claim 3, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches the core includes a material having a refractive index greater than 2.0 (Casse para. [0008] - Tungsten (W) having index > 2.0 @ λ = 1um)2.
	As to claim 4, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches the outer shell includes a material having a refractive index greater than 2.0 (Casse para. [0008] - Tungsten (W) having index > 2.0 @ λ = 1um).
	As to claim 5, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches the core and outer shell include a material having a refractive index greater than 2.0 (Casse para. [0008] - Tungsten (W) having index > 2.0 @ λ = 1um).
	As to claim 8, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Casse further teaches the solid cylindrical structure has a diameter of less than about 50nm (Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, thus period from center of 121-1 to inner edge of 121-2 can be = 10nm, where 121-1 includes two periods for a diameter of < 20nm (i.e. 2*radius < 2*(radius + valley) < 2*10nm), which is an overlapping range of sufficient specificity (MPEP 2131.03)).

    PNG
    media_image3.png
    208
    611
    media_image3.png
    Greyscale

	As to claim 10, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Casse further teaches a position of the hollow cylinder structure relative to the solid cylinder structure is to provide a gap from about 5nm to about 30nm between an inside surface of the hollow cylindrical structure and an outside surface of the solid cylindrical structure (Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, the gap being less than a full period, and therefore gap < 10nm, which is an overlapping range of sufficient specificity (MPEP 2131.03)). 
	As to claim 26, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches the outer shell entirely surrounds the core in a plane parallel to the first surface of the substrate (Casse Fig. 1 - 121-1, 121-2).
	As to claim 27, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches a gap between an external surface of the core and an inner surface of the outer shell is less than 30nm (Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, the gap being less than a full period, and therefore gap < 10nm, which is an overlapping range of sufficient specificity (MPEP 2131.03)).

    PNG
    media_image3.png
    208
    611
    media_image3.png
    Greyscale

	As to claim 28, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches the outer shell of respective ones of the optical structures have an outer surface defining a cylindrical shape (Casse Fig. 1 - 121-2, 121-3), and the core extends along a central axis of the cylindrical shape (Casse Fig. 1 - 121-1).
	As to claim 29, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches the core has a circular cross-section (Casse Fig. 1 - 121-1; para. [0007]), a diameter of the circular cross section less than 50nm at a midpoint of the core between the first surface of the substrate and a point of the core farthest from the first surface (Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, thus period from center of 121-1 to inner edge of 121-2 can be = 10nm, where 121-1 includes two periods for a diameter of < 20nm (i.e. 2*radius < 2*(radius + valley) < 2*10nm), which is an overlapping range of sufficient specificity (MPEP 2131.03)).
	As to claim 31, Casse an optical system (Casse Fig. 1, Fig. 2), a substrate having a first surface (Casse Fig. 1 - 111-1), a metasurface layer on the first surface (Casse Fig. 1 - 120), the metasurface layer including an array of outer structures protruding away from the first surface of the substrate (Casse Fig. 2 - 120A-11, 120A-12…120A-23), one of the outer structures having corresponding inner and outer surfaces (Casse Fig. 1 - 121-2, 121-3), the inner surfaces defining hollow spaces within corresponding ones of the outer structures (Casse Fig. 1 - 121-2, 121-3), and core structures protruding away from the first surface of the substrate (Casse Fig. 1 - 121-1, 121-2), ones of the core structures having external surfaces (Casse Fig. 1 - 121-1, 121-2), the core structures within the hollow spaces of corresponding ones of the outer structures (Casse Fig. 1 - 121-1, 121-2, 121-3), the inner surfaces of the outer structures to surround and be spaced apart from the external surfaces of the corresponding core structures (Casse Fig. 1 - 121-1, 121-2, 121-3).
	As to claim 32, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 31, and Casse further teaches adjacent ones of the outer structures are spaced apart from one another (Casse Fig. 2 - 120A-11, 120A-12…120A-23).
	As to claim 33, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 31, and Casse further teaches adjacent ones of core structures have different sizes (Casse Fig. 2 - 3A, 3B, 3C; Fig. 3A - Λ1, Fig. 3B - Λ2; Fig. 3C - Λ3; para. [0010]).
	As to claim 34, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 31, and Casse further teaches ones of the core structures are spaced apart from corresponding ones of the outer structures by a gap surrounding the core structures (Casse Fig. 1 - 121-1, 121-2, 121-3), a width of the gap being consistent around the corresponding ones of the core structures and being consistent along a full height of the corresponding ones of the core structures (Casse Fig. 1 - 121-1, 121-2, 121-3).
	As to claim 35, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 34, and Casse further teaches the width of the gap is less than 50nm Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, the gap being less than a full period, and therefore gap < 10nm, which is an overlapping range of sufficient specificity (MPEP 2131.03)).

    PNG
    media_image3.png
    208
    611
    media_image3.png
    Greyscale

	As to claim 36, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 31, and Casse further teaches the outer surfaces of the outer structures are cylindrical and have a first diameter (Casse Fig. 1 - 121-1, 121-2, 121-3), the inner surfaces of the outer surfaces are cylindrical and have a second diameter smaller than the first diameter (Casse Fig. 1 - 121-1, 121-2, 121-3), and external surfaces of the core structures are cylindrical and have a third diameter smaller than the second diameter (Casse Fig. 1 - 121-1, 121-2, 121-3).
	As to claim 37, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 36, and Casse further teaches the core structures are concentric with corresponding ones of the outer structures (Casse Fig. 1 - 121-1, 121-2, 121-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Casse as applied to claim 5 above, and further in view of Paniagua (cited above).
	As to claim 6, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 5, but doesn’t specify the core and the outer shell include one of titanium dioxide or zirconium dioxide.  In the same field of endeavor Paniagua teaches providing optical structures of titanium dioxide (Paniagua Fig. 2 - 204; Fig. 3 - 304; para. [0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the core and shell as titanium dioxide since, as taught by Paniagua, such materials are well known in the art for the purpose of operating at the desired wavelength (Paniagua para. [0122]).
	As to claim 7, Casse in view of Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Paniagua teaches the substrate includes silicon dioxide (Paniagua para. [0122] - quartz).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the substrate as silicon dioxide since, as taught by Paniagua, such materials are well known in the art for the purpose of operating at the desired wavelength (Paniagua para. [0122]).
	
Claims 8-10, 27, 29, 35 is rejected under 35 U.S.C. 103 as being unpatentable over Casse (cited above).
	As to claim 8, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Casse further teaches the solid cylindrical structure has a diameter of less than about 50nm (Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, thus period from center of 121-1 to inner edge of 121-2 can be = 10nm, where 121-1 includes two periods for a diameter of < 20nm (i.e. 2*radius < 2*(radius + valley) < 2*10nm), which is an overlapping range and thus prima facie obvious (MPEP 2144.05)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the solid cylindrical structure with a diameter of less than about 50nm since, as taught by Casse, choosing the size allows for tailoring the emission wavelength of the output beam (Casse para. [0031]).
	As to claim 9, Casse teaches an optical system comprising a substrate having a first surface (Casse Fig. 1 - 111-1, 113-1), a thickness (Casse Fig. 1 - T), and a second surface disposed transversely across the substrate thickness from the first surface (Casse Fig. 1 - 121-1), a plurality of multi-piece optical structures disposed across at least a portion of the first surface of the substrate (Casse Fig. 2 - 120A-11, 120A-12…120A-23), wherein each of the multi-piece optical structures includes:
	a core structure having a longitudinal axis disposed perpendicular to the first surface of the substrate (Casse Fig. 1 - 121-1), and
	a hollow structure disposed at least partially about the core structure (Casse Fig. 1 - 121-2, 121-3), the hollow structure having a longitudinal axis disposed perpendicular to the first surface of the substrate (Casse Fig. 1 - 121-2, 121-3), the hollow structure include a hollow cylindrical structure having an inside diameter (Casse Fig. 1 - 121-2, 121-3), and Casse further specifies the period (Λ) of the hollow structures can be any size, and particularly between 10nm to 5.0 microns (Casse para. [0031]), but doesn’t specify the singular value of about 70nm.
	For a period of Λ = 10nm, the inner diameter of hollow structure (121-2) appears to be 2*Λ = 20nm; for the hollow structure (121-3) the inner diameter appears to be 4*Λ = 40nm; similarly for a period Λ = 35nm the inner diameter of hollow structure (121-2) appears to be 2*35nm = 70nm; for a period Λ = 17.5, the hollow structure (121-3) inner diameter appears to be 4*Λ = 70nm.

    PNG
    media_image4.png
    216
    598
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of invention to provide the inner diameter as about 70nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  Casse specifies sizing the diameters/period of the hollow structures includes value which would result in a 70nm diameter.  Casse specifies choosing the dimensions for tailoring the radiant energy to be emitted (Casse para. [0031]).
	As to claim 10, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Casse further teaches a position of the hollow cylinder structure relative to the solid cylinder structure is to provide a gap from about 5nm to about 30nm between an inside surface of the hollow cylindrical structure and an outside surface of the solid cylindrical structure (Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, the gap being less than a full period, and therefore gap < 10nm, which is an overlapping range and thus prima facie obvious (MPEP 2144.05)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the gap from about 5nm to about 30nm since, as taught by Casse, choosing the size allows for tailoring the emission wavelength of the output beam (Casse para. [0031]).
	As to claim 27, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches a gap between an external surface of the core and an inner surface of the outer shell is less than 30nm (Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, the gap being less than a full period, and therefore gap < 10nm, which is an overlapping range and thus prima facie obvious (MPEP 2144.05)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a gap less than 30nm since, as taught by Casse, choosing the size allows for tailoring the emission wavelength of the output beam (Casse para. [0031]).
	As to claim 29, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Casse further teaches the core has a circular cross-section (Casse Fig. 1 - 121-1; para. [0007]), a diameter of the circular cross section less than 50nm at a midpoint of the core between the first surface of the substrate and a point of the core farthest from the first surface (Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, thus period from center of 121-1 to inner edge of 121-2 can be = 10nm, where 121-1 includes two periods for a diameter of < 20nm (i.e. 2*radius < 2*(radius + valley) < 2*10nm), which is an overlapping range and thus prima facie obvious (MPEP 2144.05)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the diameter less than about 50nm since, as taught by Casse, choosing the size allows for tailoring the emission wavelength of the output beam (Casse para. [0031]).
	As to claim 35, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 34, and Casse further teaches the width of the gap is less than 50nm Casse Fig. 1 - 121-1; Fig. 3A-C; para. [0009], [0031] - teaching grating period includes 10nm - 5um, the gap being less than a full period, and therefore gap < 10nm, which is an overlapping range and thus prima facie obvious (MPEP 2144.05)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the solid cylindrical structure with a gap of less than about 50nm since, as taught by Casse, choosing the size allows for tailoring the emission wavelength of the output beam (Casse para. [0031]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Casse as applied to claim 1 above, and further in view of Kildishev et al. (US 2018/0329115 - Kildishev)
	As to claim 30, Casse teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the core or outer shell include zirconium.  In the same field of endeavor Kildishev teaches providing metasurface nanostructures including zirconium (Kildishev Fig. 2 - 9; para. [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the core/outer shell material including zirconium since, as taught by Kildishev, such materials are well known in the art for the purpose of making metasurface structures and allows for operating in the necessary wavelengths ranges (Kildishev para. [0022]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Paniagua as applied to claim 1 above, and further in view of Kildishev et al. (US 2018/0329115 - Kildishev)
	As to claim 30, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the core or outer shell include zirconium.  In the same field of endeavor Kildishev teaches providing metasurface nanostructures including zirconium (Kildishev Fig. 2 - 9; para. [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the core/outer shell material including zirconium since, as taught by Kildishev, such materials are well known in the art for the purpose of making metasurface structures and allows for operating in the necessary wavelengths ranges (Kildishev para. [0022]).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks, May 27, 2022; page 7.
        2 https://refractiveindex.info/?shelf=main&book=W&page=Werner